Title: From Benjamin Franklin to Lord Kames, 21 February 1769
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


My dear Friend
London, Feb. 21. 1769.
I received your excellent Paper on the preferable Use of Oxen in Agriculture, and have put it in the way of being communicated to the Public here. I have observed in America that the Farmers are more thriving in those Parts of the Country where Cattle are used, than in those where the Labour is done by Horses. The latter are said to require twice the Quantity of Land to maintain them, and after all are not good to eat, at least we don’t think them so. Here is a Waste of Land that might afford Subsistance for so many more of the human Species. Perhaps it was for this reason that the Hebrew Lawgiver, having promis’d that the Children of Israel should be as numerous as the Sands of the Sea, not only took care to secure the Health of Individuals by regulating their Diet that they might be fitter for Procreation, but also forbid their using Horses, as those Animals would lessen the Quantity of Subsistence for Men. Thus we find, that when they took any Horses from their Enemies, they destroy’d them; and in the Commandments, where the Labour of the Ox and the Ass is mention’d and forbidden on the Sabbath, there is no mention of the Horse, probably because they were to have none. And by the great Armies suddenly rais’d in that small Territory they inhabited it appears to have been very full of People.
Food is always necessary to all, and much the greatest Part of the Labour of Mankind is employ’d in raising Provisions for the Mouth. Is not this kind of Labour therefore the fittest to be the Standard by which to measure the Values of all other Labour, and consequently of all other Things whose Value depends on the Labour of making or procuring them? May not even Gold and Silver be thus valued. If the Labour of the Farmer in producing a Bushel of Wheat be equal to the Labour of the Miner in producing an Ounce of Silver, will not the Bushel of Wheat just measure the Value of the Ounce of Silver? The Miner must eat, the Farmer indeed can live without the Silver, and so perhaps will have some Advantage in settling the Price. But these Discussions I leave to you as more able to manage them. Only I will send you a little Scrap I wrote sometime since on the Laws prohibiting foreign Commodities.
I congratulate you on your Election as President of your Edinburgh Society. I think I formerly took Notice to you in Conversation, that I thought there had been some Similarity in our Fortunes, and the Circumstances of our Lives. This is a fresh Instance; for by Letters just received, I find that I was about the same time chosen President of our American Philosophical Society established at Philadelphia.
I have sent by Sea to the Care of Mr. Alexander a little Box containing a few of the late Edition of my Books for my Friends in Scotland. One is directed for you, and one for your Society, which I beg that you and they would accept as a small Mark of my Respect. With the sincerest Esteem and Regard, I am, my dear Friend, Yours most affectionately
B Franklin
P.S. I am sorry my Letter of 1767, concerning the American Dispute, miscarried. I now send you a Copy of it from my Book. The Examination mention’d in it, you have probably seen. Things daily wear a worse Aspect, and tend more and more to a Breach and final Separation.
Lord Kaims
